Citation Nr: 1435474	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-24 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Validity of the claims for accrued benefits and entitlement to periodic monthly payments.  

ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran had active military service from May 1965 to May 1967 and from September 1985 to August 2000.  He died in September 2004.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) in response to a May 2010 statement filed by the appellant, which was filed in response to a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.


FINDINGS OF FACT

1.  The Veteran died in September 2004. 

2.  The appellant filed a claim for Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits in September 2004.

3.  A November 2004 rating decision granted the appellant's claim for DIC benefits.  She was notified of the decision by way of a letter dated December 2004.  She did not file a Notice of Disagreement (NOD).

4.  The appellant filed another claim for DIC, Death Pension, and Accrued Benefits in May 2010.  

5.  A June 2010 letter notified the appellant was she was already in receipt of DIC benefits and was not entitled to death pension benefits as it is a lesser benefit than the DIC award.  

6.  The May 2010 statement may not be considered a claim for accrued benefits because it was not filed within one year of the date of the Veteran's death.  

7.  The May 2010 statement may not be considered an NOD to the November 2004 rating decision as it was filed more than one year after the December 2004 notification letter.  


CONCLUSION OF LAW

The claims seeking entitlement to accrued benefits and periodic payments lack legal merit. 38 U.S.C.A. § 1110, 1131, 5121 (West 2002); 38 C.F.R. § 3.303, 3.1000 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c). 

The claims of entitlement to accrued benefits and the Veteran's periodic payments are being denied as the law, and not the facts, are dispositive of that issue.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In Sabonis, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which the law is dispositive, a claim for entitlement to VA benefits should be denied because of the absence of legal merit or the lack of entitlement under the law.  Id.  The regulations implementing the VCAA specifically provide that no duty to provide notice arises when, as a matter of law, entitlement to the benefit claimed cannot be established.  See 3.159(b)(3)(ii).  Such is the case here concerning the claim for accrued benefits and entitlement to the Veteran's periodic payments.  As explained below, regardless of whether there was compliance with VCAA, the claim would be denied.  Nevertheless, the appellant was notified in June 2010 correspondence of the requirements to be eligible for accrued benefits.  As to any duty to assist, the facts in this case are not in dispute, and the law is dispositive of the matter.  Thus, there are no unmet duties to assist the appellant.

II.  Validity of the Claims for Accrued Benefits and Periodic Payments

Benefits to which a veteran was entitled at his death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid may be awarded to the beneficiaries of a veteran.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2013).  The application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000 (c). 

For a claimant to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his or her death or else be entitled to benefits under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed.Cir.1998); Zevalkink v. Brown, 102 F.3d 1236, 1241 (Fed. Cir .1996) ("[A]n accrued benefits claim is derivative of the veteran's claim for service connection, i.e., the claimant's entitlement is based on the veteran's entitlement.").  

In the present claim, the appellant filed a claim for DIC, Death Pension, and Accrued Benefits in September 2004, the same month of the Veteran's death.  She was subsequently awarded DIC benefits in a November 2004 rating decision.  In a December 2004 letter, the RO notified the appellant that she was denied accrued benefits.  She was also notified that she was denied death pension benefits as DIC benefits were the larger award.  She was informed that she may elect to receive the lesser death pension benefits if she wished.  The appellant did not file a NOD or any statements in response to this decision.  

In May 2010, the appellant filed another claim for DIC, Death Pension, and Accrued Benefits.  She was notified in June 2010 that she was already in receipt of DIC benefits but may elect to receive the death pension benefits, which is a lesser award than DIC benefits.

The Board finds that this May 2010 statement may not be considered a claim for accrued benefits as it was not filed within one year of the Veteran's death.  Further, it may not be considered a NOD to the November 2004 rating decision to initiate an appeal of that decision, as it was filed more than one year after the December 2004 notification letter.  38 U.S.C.A. § 7105.    

To the extent the appellant claims she is entitled to the Veteran's previous monthly payments, her only recourse is through a claim for DIC benefits, which she has already established.  Alternatively, she may seek death pension or accrued benefits.  As noted above, however, she did not elect the lesser benefit for death pension in 2004, and any claim for accrued benefits is barred as untimely.  

Therefore, the claims for accrued benefits and entitlement to periodic payments must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).





	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


